BERANEK, Judge.
Plaintiff sued defendant asserting she bought a used car from defendant and that defendant breached an express warranty regarding repair of defects in the car. At the conclusion of the plaintiffs evidence, defendant moved for a directed verdict because plaintiff’s evidence failed to show damages of an amount in excess of the jurisdictional limit of the circuit court. The trial judge indicated he would grant the directed verdict but in later discussions with counsel indicated that he would simply dismiss the case or a portion thereof without prejudice. No further order of any nature was ever entered. No final judgment was requested nor entered. Under these circumstances, we have no jurisdiction to entertain this appeal and same is hereby dismissed sua sponte.
DOWNEY, C. J., and ANSTEAD, J., concur.